USCA11 Case: 20-11081      Date Filed: 01/31/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11081
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CARLOS EDJUAN ELDER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Southern District of Georgia
          D.C. Docket No. 4:17-cr-00208-WTM-CLR-11
                     ____________________
USCA11 Case: 20-11081                 Date Filed: 01/31/2022        Page: 2 of 2




2                              Opinion of the Court                      20-11081


Before JORDAN, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Elizabeth Pavlis, appointed counsel for Carlos Elder in this
direct criminal appeal, has moved to withdraw from further repre-
sentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Mr. Elder’s conviction and sentence
are AFFIRMED. 1




1 Given that this is   a direct appeal, we do not address any ineffective assistance
of counsel issues.